NOTE: This order is nonprecedential.


  Wniteb ~tate~ ~ourt of ~eaI~
      for !be jfeberaI ~ircuit

                    DON A BLAIR,
                   Claimant·Appellant,
                            v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent.Appellee.


                        2010·7137


   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08·1676, Judge Bruce E.
Kasold.


                       ORDER
    Upon review of this recently docketed appeal, the
court considers whether Don A. Blair should be directed
to show cause why his appeal should not be dismissed as
untimely filed.
   The United States Court of Appeals for Veterans
Claims entered judgment in this case on June 21, 2010.
The docket sheet of the Court of Appeals for Veterans
Claims indicates that that court received Blair's notice of
BLAIR v. DVA                                                     2

appeal on August 23, 2010, or 63 days after entry of
judgment.
    Any appeal of the judgment had to be received by the
Court of Appeals for Veterans Claims within 60 days of
the date of entry of judgment. 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1). If the notice of
appeal was untimely filed, we do not have jurisdiction and
this appeal must be dismissed. See Bowles v. Russell, 551
U.S. _, 127 S.Ct. 2360 (2007) (the timely filing of a notice
of appeal in a civil case is a jurisdictional requirement);
Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.
Cir.1983).
      Accordingly,
      IT Is ORDERED THAT:
    (1) Blair is directed to show cause, within 21 days of
the date of filing of this order, why his appeal should not
be dismissed as untimely filed. The Secretary may also
respond within that time.
      (2) The briefing schedule is stayed.
                                     FOR THE COURT


      OCT 2 f 2010                   lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Roger W. Rutherford, Esq.
    P. Davis Oliver, Esq.
                                             u.s. CC,...fWPEALS FOR
s20                                            THE 'nbERAL CIRCUIT

                                                . OCT 27 Z010

                                                   JAN HORSALY
                                                      ClERK